Name: 2014/94/EU: Decision of the European Parliament and of the Council of 20Ã November 2013 on the mobilisation of the Flexibility Instrument
 Type: Decision
 Subject Matter: free movement of capital;  Europe;  EU finance;  financing and investment;  budget
 Date Published: 2014-02-19

 19.2.2014 EN Official Journal of the European Union L 48/8 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 November 2013 on the mobilisation of the Flexibility Instrument (2014/94/EU) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular point 27 thereof, Having regard to the proposal from the European Commission, Whereas, after having examined all possibilities for re-allocating appropriations under heading 1b, it appears necessary to mobilise the Flexibility Instrument to complement the financing in the general budget of the European Union for the financial year 2013, beyond the ceiling of heading 1b, of EUR 134 049 037 towards the financing of the European Social Fund to increase the allocations to France, Italy and Spain for the year 2013 by a total amount of EUR 150 000 000, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2013, the Flexibility Instrument shall be used to provide the sum of EUR 134 049 037 in commitment appropriations in heading 1b. That amount shall be used to complement the financing of the European Social Fund under heading 1b. Article 2 This decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 20 November 2013. For the European Parliament The President M. SCHULZ For the Council The President V. LEÃ KEVIÃ IUS (1) OJ C 139, 14.6.2006, p. 1.